Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 11/18/21 has been entered.  Claims 1-20 are pending.

                                                          
Rejections

1.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.      Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 06-168629 Seki et al., the machine English translation thereof provided being referenced below, in view of US Pat. No. 5736605 Oshima and JP 05-242737 Nakabashi et al., the machine English translation provided being referenced below, with US Pat. No. 3003981 Wear being cited as evidence that epoxidized soybean oil is polyester and with each of US Pat. No. 4775500 Funakoshi et al. and EP 2910611 Shiota et al. being cited as evidence that the process of Seki necessarily and inherently crosslinks the base resin of Seki with the furnace black through a silanol bond.

Regarding claims 1, 8, 13, 14, 15, and 18:      

        Seki discloses a method of melt-mixing a base resin containing chlorinated polyethylene, polyvinyl chloride, and plasticizer with organic peroxide and a silane coupling agent which has a reaction site capable of grafting to the base resin of Seki.  See Seki, page 3, lines 2-23, particularly noting the chlorinated polyethylene of lines 4, 11, and 18.  See Seki, page 3, lines 22-23, particularly noting the vinyl chloride-ethylene copolymer which falls within the scope of the instantly claimed polyvinyl chloride.  See Seki, page 4, lines 7-11.  See Seki, page 5, lines 11-23.  See Seki, page 6, lines 1-13, which discloses the combination of polyvinyl chloride and chlorinated polyethylene with sufficient specificity to anticipate it.  See Seki, page 7, lines 8-11 and page 8, lines 4-6, which fall within the scope of the instantly claimed silane coupling agents.  The amounts of organosilanes of Seki, page 8, lines 9-12 fall within the scope of the instant claim 1.  The mixture is combined with an organic peroxide which falls within the scope of those of the instant claim 1.  See Seki, page 8, lines 13-22.  The amounts of the sentence bridging pages 8 and 9 of Seki fall within the scope of the amounts of peroxide of the instant claims, particularly when including the plasticizer and other polymers with the amounts of chlorinated polyethylene and polyvinylchloride of Seki.
     The mixers of Seki, page 9, lines 3-4 necessarily give melt mixing with the polymers of Seki.  Seki, page 9, lines 3-4 states that this mixing gives the graft reaction of the organosilane to the polymers therein.
     The above step of Seki falls within the scope of the instantly claimed step (a).



      Seki, page 9, lines 18-23 and page 10, lines 1-2 discloses adding fillers to the composition of Seki in amounts falling within the scope of those of the instant claims.

      Seki exemplifies adding epoxidized soybean oil to their resin compositions at page 11, lines 4-5, 12, and 18 and page 12, lines 1, 7, 13, and 21.  These epoxidized soybean oils are commonly employed plasticizers for polyvinyl chloride as taught by Oshima, column 2, lines 32-58, particularly noting lines 32-37 and 53-54.

      Seki, page 11, lines 10-15 discloses a base resin of 50 parts by weight of chlorinated polyethylene, 30 parts by weight of vinyl chloride graft chlorinated polyethylene, 30 parts by weight of Hytrel 4074, which is a polyester resin, and 10 parts by weight of epoxidized soybean oil.  The base resin is 120 parts by weight total.  This base resin contains 10 parts per weight of epoxidized soybean oil/120 parts by weight total of base resin or 8.33 weight percent of plasticizer which falls within the scope of the instantly claimed amounts of plasticizer.  

     The composition of Seki, page 11, lines 10-15 contains 30 parts by weight of furnace black which is a filler of the instant claims.  30 parts by weight per 120 parts by weight of base resin gives 30/1.2 or 25 parts by weight per 100 parts by weight of base resin of filler which falls within the scope of the instantly claimed amounts of filler.

      The composition of Seki, page 11, lines 10-15 contains 0.5 parts by weight of dicumyl peroxide.  0.5 parts by weight per 120 parts by weight of base resin gives 0.5/1.2 or .417 parts by weight per 100 parts by weight of base resin of organic peroxide which is outside the scope of the instantly claimed amounts of filler.

           The composition of Seki, page 11, lines 10-15 contains 4 parts by weight of “vinyltrimethoxide”.  This corresponds to 4/1.2 or 3.33 parts by weight per 100 parts by weight of base resin of “vinyltrimethoxide”.  It is taken that the “vinyltrimethoxide” is vinyl trimethoxysilane in view of Seki, claim 1 and paragraphs [0006], [0014], and [0017].  The amount of vinyl compound of Seki falls within the scope of the amount of silane coupling agent of the instant claims.

     Seki, claim 1 recites subjecting the composition to contact with water to give the discussed grafting reaction by reaction between hydrolyzed alkoxysilane groups to give silanol groups which can react with each other to graft the various polymers containing the alkoxysilane side chains from the earlier reaction of the vinylalkoxysilane to the polymers with peroxide.  This falls within the scope of the instantly claimed step (c).  See Seki, page 13, line 20 to page 14, line 7, which is referenced by the above discussed example of Seki.  The kneading of page 13, lines 21-23 falls within the scope of the instantly claimed melt mixing.

      Seki, page 14, lines 6-7 discloses adding the catalyst via masterbatch which adds less than 100% of the base resin to the initial mixture necessarily.  The broad disclosure of Seki does not 

     Seki encompasses all of the particulars of the instant claim 1 in their entire disclosure and in the above discussed example except for the instantly claimed amount of organic peroxide.

     Seki, page 8, line 15 to page 9, line 2 discloses using 0.2 to 1% by weight based on the weight of chlorinated polyethylene and chlorinated polyethylene/vinyl chloride graft copolymer.  Seki, page 11, lines 10-15 uses 0.5 parts by weight of dicumyl peroxide/ (50 parts by weight chlorinated polyethylene + 30 parts by weight of vinyl chloride graft chlorinated polyethylene) * 100% = 0.625 wt. % based on the weight of chlorinated polyethylene and chlorinated polyethylene/vinyl chloride graft copolymer.

     It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the instantly claimed amounts of organic peroxide of the instant claims 1 and 8 in the methods of making the compositions of Seki because Seki, page 9, lines 1-2 encompasses using the instantly claimed amounts of organic peroxide, using the lower amounts of peroxide would have been expected to give only predictable changes to the reaction of Seki, including decreased crosslinking density which is expected to give increased flexibility to the final cured products of Seki.


     Nakabashi discloses adding 1 to 100 parts by weight of epoxidized soybean oil to similar compositions made by similar methods as the instantly claimed compositions.
     Seki does not disclose using the instantly claimed amounts of plasticizer.
     It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the instantly claimed amounts of plasticizer in the compositions of Seki because Seki does not exclude other amounts of epoxidized soybean oil, Nakabashi shows 1 to 100 parts by weight of epoxidized soybean oil to be useful in similar compositions to those of Seki which are made by similar methods to those of Seki to prevent crosslinking of the chlorinated polyethylenes generated during the grafting reaction, and using slightly higher amounts of epoxidized soybean oil than the amounts exemplified by Seki but amounts of epoxidized soybean oil within the scope of the instant claims would have been expected to contribute the properties given by epoxidized soybean oil to Seki’s examples in slightly greater amounts, including slightly greater plasticization, and to prevent premature crosslinking of the grafted chlorinated polyethylenes of Seki.

     The above discussed method of Seki gives the masterbatch composition of the instant claim 13.  Upon addition of the silanol condensation catalyst of Seki, the composition falls within the scope of the instant claim 14.  The final cured article made with the above discussed method of Seki gives the formed body of the instant claims 15, 16, 18, 19, and 20.


Regarding claim 2:

     The epoxidized soybean oil exemplified by Seki contains epoxidized triglycerides which have more than one ester group and are therefore polyesters.  The epoxidized soybean oil therefore falls within the scope of the polyester-based placticizer of the instant claim 2.
  Wear, column 1, lines 46-54, particularly lines 47 and 50 shows that epoxidized soybean oil falls within the scope of polyesters.  The entirety of Wear, column 1, lines 46-50 makes it clear that Wear is calling the epoxidized soybear oil “polyester”.  The epoxidized soybean oil of Seki therefore clearly falls within the scope of the polyester-based placticizer of the instant claim 2.

Regarding claim 3:

     Seki does not disclose the plasticizers of the instant claim 3.

      It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the instantly claimed plasticizers of the instant claim 3 in the compositions of Seki because Oshima shows phthalate ester-based plasticizer or trimellitate ester-based plasticizer to be functionally equivalent to epoxidized soybean oil in polyvinyl chloride containing compositions at Oshima, column 2, lines 32-54, particularly lines 56-40 and 42-43 and column 2, lines 53-54, Oshima, column 2, lines 56-58 discloses using their plasticizers individually or in combinations, and replacing the epoxidized soybean oil of Seki, in whole or in 

Regarding claim 4:

      The exemplified amounts of plasticizer of Seki discussed above fall within the scope of the amounts of the instant claim 4.

Regarding claim 5:

     Seki, page 14, lines 6-7 discloses adding the catalyst via masterbatch which adds less than 100% of the base resin to the initial mixture necessarily.  The broad disclosure of Seki, page 9, lines 14-17 discloses using masterbatching.  These masterbatching steps of Seki give the requirements of the instant claim 5.

Regarding claim 7:

     The exemplified ratio of chlorinated polyethylene to the polyvinyl chloride graft copolymer of Seki, page 11, lines 10-11 is 50 parts by weight to 30 parts by weight which gives 50/80 * 100% to 30/80 * 100% which gives 62.5:37.5 which falls within the scope of the instant claim 7.

Regarding claim 9:



Regarding claim 10: 

      The vinyltriethoxysilane and vinyltrimethoxysilane of Seki, page 8, lines 4-6 fall within the scope of the instant claim 10.

Regarding claim 11:

      All of the fillers of Seki, page 9, lines 21-22, except the carbon black, fall within the scope of the fillers of the instant claim 11.

Regarding claim 12:

The mixers of Seki, page 9, lines 3-4, including the extruder are closed mixers of the instant claim 12. 

The rubber roll kneader of Seki, page 13, lines 21-23, which are used in the above discussed process of Seki noting Seki, page 11, lines 14-15, is not described as being open or closed.
           It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use a closed rubber roll kneader in the mixing process of Seki to avoid contaminants falling into the materials being mixed.

Regarding claim 17:

It is clear from the above discussed disclosure of Seki that the reaction of peroxide, vinyl alkoxysilane, and base resin of Seki gives reaction of the vinyl group to the base resin to leave free alkoxysilane groups which may later hydrolyze to give grafting.

It is clear from Shiota, paragraphs [0022], [0033], [0035], and [0036] that silanol groups react with carbon black to give coupling.

It is clear from Funakoshi et al. that the furnace blacks of Seki necessarily and inherently contain the functional groups that Shiota, paragraph [0022] discloses as reacting with silanol groups of coupling agents.  See Funakoshi, column 3, lines 32-61.  Particularly note the functional groups of the furnace black of Funakoshi, column 3, lines 32-39 and 51-55, noting the furnace black of line 55.

The silanol groups formed by hydrolysis of the alkoxysilane groups grafted to the polymers of Seki will necessarily and inherently crosslink the base resin of Seki to the furnace black of Seki as evidenced by Shiota and Funakoshi, as discussed above.  See MPEP 2112.

3.      Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 06-168629 Seki et al., the machine English translation thereof provided being referenced below, in view of US Pat. No. 5736605 Oshima and JP 05-242737 Nakabashi et al., the machine English .

The discussion of Seki and Oshima of paragraph 2 above is repeated here.
Seki does not disclose the hydrotalcite of the instant claim 6.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the hydrotalcite of the instant claim 6 in the above discussed method of Seki because Seki discloses using fillers and stabilizers at Seki, page 9, lines 18-20, the examples thereof are not limiting in view of language such as “and the like” of Seki, page 9, line 22 and page 10, line 7, Takahashi shows hydrotalcite to be a known stabilizer for PVC compositions at Takahashi, page 6, lines 6-14 and page 8, lines 28-31, noting the hydrotalcite of line 31, and Takahashi’s claim 2, and using the hydrotalcite of Takahashi in the above discussed compositions of Seki would have been expected to give the stabilization of the hydrotalcite containing stabilizers of Takahashi to the PVC compositions of Seki.

Response to Applicant’s Arguments

4.     The following is in response to the applicant’s arguments regarding the above rejections of paragraphs 2 and 3:

      In their response of 11/18/21:
      The applicant argues regarding Graham v. Deere and “KSR”.  The above rejection meets the requirements of both Graham v. Deere and “KSR” for the reasons stated therein and 

The applicant’s arguments have been fully considered as they apply to the above rejections.  The applicant’s arguments are not persuasive for the reasons stated above, the reasons stated in the above rejections and for the full teachings of the cited prior art including the newly cited teachings of Nakabashi which give proper motivation to use the newly required lower amounts of plasticizer in the compositions and methods of Seki.  The above rejections are therefore maintained.


5.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762